NOTICE OF ALLOWABILITY

Claims 1,3-11,14,16-17 and 19-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is drawn to a chromene compound having an indenonaphthopyran moiety.  The indenonaphthopyran moiety has a spiro ring formed together with the 13-position carbon atom and includes an oligomer chain group selected from a polyalkylene oxide oligomer and a polyester oligomer having at least three recurring units.  The chromene compound is represented by Formula (1):

    PNG
    media_image1.png
    203
    347
    media_image1.png
    Greyscale

The R1, R2, R3, R4, and Z moieties are as defined in Claim 1 with the caveat that at least one of R3 and R4 is the oligomer chain group, an aryl group having the oligomer chain group, or a heteroaryl group having the oligomer chain group.
Claims 1-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2008/0226883) in view of Gemert et al. (US 5,961,892).  Izumi was cited as teaching a photochromic compound having the following general formula (p. 3, [0032]):

    PNG
    media_image2.png
    283
    361
    media_image2.png
    Greyscale

The R5 and R6 groups may form a cycloaliphatic group such as the C7 cycloaliphatic ring seen in indenonaphthopyran (a) (p. 10, [0101]):

    PNG
    media_image3.png
    316
    373
    media_image3.png
    Greyscale

Gemert was cited as teaching that the presence of a polyalkoxylated substituent on a photochromic naphthopyran compound results in an improved fade rate as compared to naphthopyrans having single alkoxy substituents without changing activated colors (col. 1, lines 48-55).  
Gemert’s product has the following structure (Abstract):

    PNG
    media_image4.png
    246
    324
    media_image4.png
    Greyscale

The polyalkoxylated substituent is situated at the R3 position (col. 2, lines 48-62). The combination of Izumi and Gemert results in the chromene compound shown in Izumi’s Formula (1) with a polyalkoxylated substituent (equivalent to the claimed polyalkylene oxide oligomer chain group) located at the R1 and/or R2 position.  
Unlike Gemert, the claimed invention requires an oligomer chain group at the R3 and/or R4 position (corresponding to Gemert’s B and B’ positions).  None of the B or B’ substituents disclosed by Gemert or the R3 or R4 substituents disclosed by Izumi read on the claimed oligomer chain group.  One of ordinary skill in the art would have no motivation to include Gemert’s polyalkoxylated substituent at either of these positions, nor would one of ordinary skill in the art have a reasonable expectation of success when making this alteration to the prior art compounds.  Therefore, independent Claim 1 is distinguished from Izumi and Gemert.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1,3-11,14,16-17 and 19-20 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        Hi